


116 HR 7742 IH: Defending Freedom Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7742
IN THE HOUSE OF REPRESENTATIVES

July 23, 2020
Mr. Davidson of Ohio (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require the Attorney General to report on potential violations of Bill of Rights during the COVID-19 pandemic, and for other purposes.


1.Short titleThis Act may be cited as the Defending Freedom Act of 2020. 2.FindingsThe Congress finds as follows:
(1)The United States of America was founded to secure individual liberties and its powers are derived from the consent of the governed. (2)In the reaction to the COVID-19 outbreak, many government officials have used the state of emergency to unjustly, and often undemocratically, limit the liberty of their citizens.
(3)Article IV section 4 of the United States Constitution guarantees the American people a republican form of government and the prolonged use of executive decrees without legislative authorization will constitute a breach of that guarantee. (4)The due process clause of the Fourteenth Amendment prohibits any State from violating the Bill of Rights.
(5)The First Amendment establishes protections for the free exercise of religion, the right to assemble, and freedom of speech. (6)Numerous local governments around the country have restricted the free exercise of religion by mandating closures of church buildings and drive-in church services.
(7)Certain government officials have restricted the right of individuals to assemble in public places and government buildings. (8)On April 6, in the Commonwealth of Puerto Rico, Governor Wanda Vázquez signed an Executive order making it illegal for media outlets or social media accounts to transmit or allow the transmission of false information relating to government proclamations or Executive orders concerning COVID-19 or other disasters.
(9)The Second Amendment establishes that the right of the people to keep and bear arms, shall not be infringed. (10)States demanded the closure of federally licensed firearms dealers, stripping citizens of Second Amendment rights without due process.
(11)Local governments are considering accessing Bluetooth and GPS cellular device data, which compromises the American right to privacy and the sanctity of our homes. This is possible because all bank accounts, new vehicles, and FCC regulated devices have embedded government surveillance. The government is ever-present, in violation of the Third Amendment. (12)The Fourth Amendment guarantees the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.
(13)Numerous State governors have issued orders to stop and search vehicles based on an American’s State of residence, rather than the probable cause standard required by the Fourth Amendment.  (14)Private-sector telecommunications companies have the capability to track the location of American citizens and share that information with government officials without a warrant issued upon probable cause of a crime.
(15)The Fifth Amendment ensures that Americans will not be deprived of life, liberty, or property, without due process of law. (16)Forty-two states have issued stay-at-home orders or lockdowns which have deprived Americans of their economic liberty without due process.
(17)Forcibly shutting down businesses denies business owners the economically viable use of their property and therefore constitutes a taking under the Fifth and Fourteenth Amendments. (18)The Sixth amendment protects our right to a speedy and public trial.
(19)On March 21, 2020, it was reported that the Department of Justice requested the ability to pause court proceedings “whenever the district court is fully or partially closed by virtue of any natural disaster, civil disobedience, or other emergency situation.”, thereby preventing speedy trials. 3.Attorney General reportThe Attorney General shall review the actions of Federal, State, and local government officials taken during the COVID-19 pandemic which may violate the Bill of Rights. One year after the enactment of this Act, the Attorney General shall report to Congress on the Department of Justice’s efforts to document, remedy, and prosecute infringements of the Bill of Rights. If the Attorney General finds a violation of the Bill of Rights and does not prosecute that violation, then he shall include an explanation of that decision. The Attorney General shall refer cases outside of his jurisdiction to the appropriate prosecutorial body. 

